Citation Nr: 0901430	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1963.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which denied a 
claim for entitlement to service connection for multiple 
myeloma (for accrued purposes only) and a claim for 
entitlement to service connection for cause of death.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2004 of multiple myeloma. 

2.  At the time of the veteran's death, he had no service-
connected disabilities.

3.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.

4.  A claim for entitlement to service connection for 
multiple myeloma was pending at the time of the veteran's 
death, and a claim for accrued benefits was received within 
one year after his death.

5.  The veteran's multiple myeloma is not shown by the 
credible lay or medical evidence of record to have been 
etiologically related to a disease, injury, or event in 
service, to include exposure to radiation.




CONCLUSIONS OF LAW

1.  A service-connected disability neither caused nor 
contributed to the cause of the veteran's death.  See 38 
U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.311, 3.312 (2008).

2.  For purposes of accrued benefits, the veteran's multiple 
myeloma was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims for entitlement to 
service connection for cause of death and accrued benefits, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in October 2003, March 2004, and August 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed her that additional information or evidence was 
needed to support her claims, and asked her to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  

The March 2004 and August 2005 letters informed the appellant 
what information and evidence was needed to support a claim 
for DIC based on the cause of the veteran's death, including 
"medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  These letters were provided to the appellant prior 
to the Hupp decision, so they do not take the form prescribed 
in that case.  However, that decision does not mandate remand 
by the Board for every DIC claim; remand is only required 
where the notice provided was inadequate and not otherwise 
shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 
21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from 
evaluating for harmless error, however, the Court gives no 
deference to any such evaluation, which is subject to the 
Court's de novo review). 

Although no Court cases have been decided explicitly 
addressing prejudicial error within the context of Hupp and 
DIC cases, guidance can be obtained from the line of cases 
concerning VCAA notice for increased rating cases.  Failure 
to provide pre-adjudicative notice of any of the necessary 
duty to notify elements is presumed to create prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
It is clear from the appellant's statements that she had 
actual knowledge that (a) the veteran had no service-
connected disabilities at the time of his death, and (b) that 
she needed medical evidence to establish a link between the 
cause of his death and his active duty.  The appellant 
specifically indicated in an April 2006 statement that she 
had submitted all of the evidence she had regarding the 
veteran's death and his in-service exposure to radiation.  
Moreover, the claimant's knowledge can be imputed to her 
through her representative.  In this case, she has been 
represented by the Veterans of Foreign Wars of the United 
States, an organization that is well versed in veterans' 
benefits law.  The appellant's representative advanced 
argument on her behalf in the December 2008 Informal Hearing 
Presentation, which showed that she clearly knew what was 
needed to prevail in this case.

In light of the foregoing, the Board finds that any possible 
error with regards to Hupp notice was not prejudicial to the 
appellant.  The Board, therefore, finds that VA has 
discharged its duty to notify.  Although the August 2005 
letter was not sent before the initial decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the appellant did receive 
notification through the March 2004 VCAA letter and the 
actions taken by VA after providing the notice has 
essentially cured any error in the timing of that notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
this claim and given ample time to respond, but the RO also 
readjudicated the case after both notices were provided, most 
recently in an April 2006 supplemental statement of the case 
(SSOC).  Cf. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  The 
record reflects that the veteran submitted a questionnaire in 
October 2003, detailing the circumstances of his in-service 
exposure to radiation.  In August 2005, VA sent a letter to 
the Air Force Medical Operations Agency requesting that a 
search of the Master Radiation Exposure Registry (MRER) be 
conducted for any record of the veteran's possible exposure 
to radiation.  If negative on MRER, VA requested that a 
reconstructed dose estimate based on the veteran's assigned 
duties be assigned.  Department of the Air Force Memorandums 
from September 2005 and November 2005 responded to this query 
and indicated the veteran's reconstructed dose estimate, as 
determined by the Air Force Safety Center.  In January 2006, 
a medical opinion was rendered on the behalf of the 
Undersecretary of Health regarding the possible relationship 
between the veteran's multiple myeloma and exposure to 
ionizing radiation in service.  Therefore, the Board finds 
that VA fully complied with both VA's duty to assist and the 
guidelines of 38 C.F.R. § 3.311 regarding ionizing radiation 
claims by obtaining a radiation dose estimate, as well as the 
January 2006 opinion.  The Board finds that the claims folder 
contains sufficient evidence to decide the claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2008). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2008).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2008).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2008).

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to radiation exposure while in service, VA 
must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  
After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing. The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.

(ii) If the Under Secretary for Benefits determines there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction, 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(1).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

1.  Entitlement to service connection for cause of death.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  Specifically, she 
contends that the veteran's service as a weapons mechanic 
involving loading and unloading nuclear weapons, and, as a 
consequence, also led to exposure to radiation.  She argues 
that this exposure caused or contributed to the development 
of multiple myeloma, which was the immediate cause of the 
veteran's death.

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

At the time of the veteran's death, he had no service-
connected disabilities.  The veteran's death certificate 
reflects that he died on January [redacted], 2004 of multiple 
myeloma.  The claims folder contains no medical evidence 
indicating that any other disability caused or contributed to 
the veteran's death.  In addition, the appellant has made no 
assertions that any other disability caused or contributed to 
the veteran's death.  Rather, the appellant contends that the 
veteran's multiple myeloma, which was diagnosed in 2002 and 
resulted in his death in 2004, was caused by in-service 
exposure to radiation.  See Statement of Accredited 
Representative in Appealed Case, June 2006.  

As an initial matter, with regards to linking the veteran's 
multiple myeloma to his active duty on a presumptive basis 
due to herbicide exposure, the Board notes that there is no 
evidence indicating that the veteran served in the Republic 
of Vietnam.  In addition, neither the veteran, nor the 
appellant, has ever asserted that the veteran served in the 
Republic of Vietnam.  As such, presumption as a result of in-
service exposure to herbicides is not for application.

Furthermore, the medical evidence does not suggest that the 
multiple myeloma manifested to a compensable degree within 
one year of service so as to warrant presumptive service 
connection for a chronic disease.

With regards to the contention that the veteran's multiple 
myeloma was caused by in-service exposure to radiation, the 
Board notes that multiple myeloma is one of the disease 
listed as presumptively service-connected for radiation-
exposed veterans under 38 C.F.R. § 3.309(d) (2008).  However, 
there is no evidence showing that the veteran participated in 
a radiation-risk activity as defined by 3.309(d)(3)(ii).  
Thus, these provisions relating to presumptive service 
connection based on radiation exposure do not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various 
development procedures to be undertaken when a "radiogenic 
disease" first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service.  Multiple myeloma is specifically 
listed as a radiogenic disease under this regulation. 

In this regard, upon query to the United States Air Force 
MRER for records of occupational radiation exposure 
monitoring, it was found that no external or internal 
exposure data on the veteran existed.  See Department of the 
Air Force Memorandum, September 2005.  In November 2005, it 
was determined by the Air Force Safety Center, through review 
of the veteran's records and those of similarly exposed 
personnel with common duty specialty codes and periods of 
exposure, that the veteran's maximum dose for work conducted 
between 1960 and 1963 was 0.61 roentgen equivalent unit (rem) 
total effective dose equivalent.  See Department of the Air 
Force Memorandum, November 2005. 
 
Based on this evidence, an opinion was rendered in January 
2006 by the Chief Public Health and Environmental Hazards 
Officer, acting on behalf of the Under Secretary of Health, 
in which it was determined that it is unlikely that the 
veteran's multiple myeloma can be attributed to exposure to 
ionizing radiation in service.  See VA memorandum, January 
2006.  In rendering this opinion, the veteran's maximum 
occupational dose exposure was considered, as well as the 
veteran's age at the time of exposure, his pertinent family 
history and gender, and the time-lapse between exposure and 
the onset of the disease.  Relying on this opinion, the 
Director of Compensation and Pension, acting on behalf of the 
Under Secretary of Benefits, concluded that there was no 
reasonable possibility that the veteran's multiple myeloma 
resulted from radiation exposure in service.

The claims folder contains no contrary dose estimates, and no 
contrary medical opinions or other medical evidence 
suggesting that in-service exposure to radiation caused or 
contributed to the development of multiple myeloma.  
Therefore, the Board finds that service connection based on 
the development procedures set forth in 38 C.F.R. § 3.311 is 
not warranted.  

As noted, even if service connection is found to not be 
warranted under any of the provisions just discussed, 
regulations provide that service connection may nevertheless 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2008); see also, Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  With respect to the issue of direct 
service connection, the medical evidence of record reveals 
that the veteran was diagnosed with multiple myeloma in 2002.  
See LaPorte Hospital and Health Services treatment record, 
April 2002.  However, the claims folder contains no lay or 
medical evidence suggesting the onset of multiple myeloma in 
service, and no medical evidence other linking the veteran's 
multiple myeloma to his military service, to include exposure 
to ionizing radiation in service. 

The Board has considered the appellant's own lay belief that 
there is an etiological relationship between the veteran's 
multiple myeloma and his exposure to ionizing radiation 
during military service.  In this regard, the Board is 
cognizant that there are instances in which lay testimony can 
serve as probative evidence in establishing an association 
between service and the claimed disability.  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology.  However, the Board finds that 
a lay person is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
the veteran's multiple myeloma that began decades after 
service to his exposure to radiating in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant's lay beliefs alone can serve to establish any 
association between the veteran's death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

As noted, there is no competent medical evidence in this case 
suggesting a link between the veteran's in-service radiation 
exposure and the disability that caused his death.  In fact, 
as discussed in detail above, an opinion was rendered in 
January 2006 by the Chief Public Health and Environmental 
Hazards Officer in which it was determined that it is 
unlikely that the veteran's multiple myeloma can be 
attributed to exposure to ionizing radiation in service.  
This opinion took into account the veteran's maximum 
occupational dose exposure, as well as the veteran's age at 
the time of exposure, his pertinent family history and 
gender, and the time-lapse between exposure and the onset of 
the disease.  In light of this opinion, the Board finds that 
a clear preponderance of the evidence is against the claim 
for service connection for cause of the veteran's death.  

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her spouse's multiple 
myeloma, which caused his death, was a result of in-service 
exposure to radiation.  However, as the greater weight of 
probative evidence suggests that the veteran's death is not 
related to a service-connected disability, or to his active 
duty service, the Board finds that service connection is not 
warranted for the veteran's cause of death.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).  



2.  Entitlement to accrued benefits.

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  A claim for such benefits must be filed within 
one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) 
(2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

The veteran filed a claim for entitlement to service 
connection for multiple myeloma in September 2003.  The 
veteran died on January [redacted], 2004 before the claim could be 
fully developed or properly adjudicated.  On February 11, 
2004, the appellant submitted a claim for any accrued 
benefits.  The Board finds that the veteran had a claim for 
service connection for multiple myeloma pending at the time 
of his death and that the appellant filed a claim for accrued 
benefits within one year of the veteran's death.  As such, 
the Board will consider the merits of the claim for service 
connection for multiple myeloma based on the evidence of 
record at the time of the veteran's death.  See 38 C.F.R. § 
3.1000 (2008).

The Board notes that the veteran specifically asserted that 
his multiple myeloma was caused by exposure to radiation 
while loading nuclear weapons during active duty in the 
United State Air Force.  See Claim, September 2003. 

As noted above, entitlement to accrued benefits is determined 
based on evidence in the file or constructively of record at 
the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000 (2008).  As the veteran died on January [redacted], 
2004, evidence which was not of record or constructively of 
record at that time may not be considered  in the 
adjudication of the appellant's claim for accrued benefits.  
The Board notes that an August 2005 VA letter requested 
information regarding the veteran's radiation reconstructed 
dose estimate.  The responses to this request were dated in 
September and November of 2005.  The January 2006 VA opinion, 
discussed in detail above, was based, in part, on this 
information.  As such, it is clear that the September 2005 
and November 2005 memorandums from the Department of the Air 
Force, as well as the January 2006 VA opinion, were not in 
the file or constructively of record at the time of the 
veteran's death.  Therefore, this evidence may not be 
considered in the adjudication of the appellant's claim for 
accrued benefits.    

Taking into consideration the evidence of record at the time 
of the veteran's death, the Board finds that there is no 
competent evidence in the claims folder that the veteran's 
multiple myeloma was caused by his active duty.  As noted 
above, the claims folder contains no evidence indicating that 
the veteran served in the Republic of Vietnam.  In addition, 
the claims folder contains no medical evidence indicating 
that he had or incurred multiple myeloma in service, and no 
medical opinion has directly related his multiple myeloma to 
service.  As such, service connection cannot be granted on 
either a presumptive basis, as a result of in-service 
exposure to herbicides, or on a direct basis. 

With regards to establishing service connection as a result 
of in-service exposure to radiation, the Board notes that the 
relevant evidence of record at the time of the veteran's 
death included an October 2003 Radiation Exposure 
Questionnaire, in which the veteran reported that he unloaded 
and loaded nuclear weapons during active duty from March 1960 
to April 1963, and private medical records diagnosing him 
multiple myeloma.  However, the medical evidence of record at 
the time of his death simply does not reflect that his in-
service exposure to radiation resulted in multiple myeloma.  
The claims folder contains no medical opinions linking his 
multiple myeloma to in-service exposure to radiation.  In 
addition, the veteran was diagnosed with multiple myeloma in 
2002, approximately 39 years after his discharge from active 
duty.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

As discussed in detail above, the Board finds that a lay 
person is not be competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking multiple 
myeloma that began decades after service to exposure to 
radiating in service.  See Jandreau, 492 F.3d at 1377 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the veteran's lay beliefs alone could serve to 
establish any association between the disability at issue and 
his military service.  See Espiritu, Moray, supra.

Given the lack of any competent lay or medical evidence 
suggesting a link between the claimed disability and service, 
and length of the time between separation and the onset of 
disease, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
multiple myeloma for the purposes of accrued benefits, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In closing, the Board again notes that the RO undertook 
substantial evidentiary development of the appellant's claim 
of service connection for the cause of the veteran's death in 
accordance with the provisions of 38 C.F.R. § 3.311.  As such 
evidence was not constructively of record at the time of the 
veteran's death, the Board is precluded from considering such 
evidence in adjudicating the claim for accrued benefits.  
However, in the alternative, even if the Board were to 
consider the evidence produced as a consequence of such 
development, the Board notes that the evidence of record 
still does not support the assertion that the veteran's 
multiple myeloma was caused by in-service exposure to 
radiation.  As the medical opinion rendered on behalf of the 
Under Secretary of Health determined that of it is unlikely 
that the veteran's multiple myeloma can be attributed to 
exposure to ionizing radiation in service, the Board finds 
that service connection could not be granted for multiple 
myeloma caused by in-service exposure to radiation under the 
provisions of 38 C.F.R. § 3.311 or on a direct basis.  




ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


